DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 4, 2020 has been entered.
 
Applicant’s response and amendments received August 4, 2020 are acknowledged.

Claims 2, 3, 5, 6, 9, 10, 12, 13, 15, 16, 18-20, 22, and 24-26 have been canceled.
Claim 28 has been added.
Claims 1, 4, 7, 8, 11, 14, 17, 21, 23, 27, and 28 are pending in the instant application.

Applicant’s election without traverse of the species of a histidine residue at position 27 in the reply filed on December 16, 2016 is acknowledged.


Applicant is advised that should claim 4 be found allowable, claim 28 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  It should be noted that the text of claims 4 and 28 are 100% identical.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 7, 8, 11, 14, 17, 21, 23, and 27 stand rejected and new claim 28 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors at the time the application was filed, had possession of the claimed invention for the reasons of record.

Applicant has broadly claimed antibodies which bind to C5, have three specifically identified amino acid residues, namely a leucine at position 428, a serine at position 434, and a histidine at position 27, have another histidine reside somewhere in a CDR with all said positions being located in the heavy chain.  Such antibodies are also required to have a light chain although it is not required to contain any specific amino acid residues.  To support such claims, applicant has provided examples of a mutant anti-IL-6 receptor antibody.  It should be pointed out that positions 428 and 434 recited the independent claim are in the Fc domain and thus are important for binding to 
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, January 5, 2001, see especially page 1106 column 3). In The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412) 19 F. 3d 1559, the court held that disclosure of a single member of a genus (rat insulin) did not provide adequate written support for the claimed genus (all mammalian insulins). In this same case, the court also noted: “A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen). It is only a definition of a useful result rather than a definition of what achieves that result. Many such genes may achieve that result. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin [e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that Enzo-Biochem v. Gen-Probe 01-1230 (CAFC 2002). Recent court cases have emphasized the need for correlation between a well-defined structure and recited functional limitations. For example, the courts have indicated that recitation of an antibody which has specific functional properties in the absence of knowledge of the antibody sequences that give rise to said functional properties do not satisfy the requirements for written description. See for example AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) as well as Amgen v. Sanofi, (Fed Cir, 2017-1480. 10/5/2017). Indeed, in Amgen the court indicates that that it is improper to allow patentees to claim antibodies by describing something that is not the invention, i.e. the antigen, as knowledge of the chemical structure of an antigen does not give the required kind of structure-identifying information about the corresponding antibodies, with the antibody-antigen relationship be analogized as a search for a key on a ring with a million keys on it. As such, knowledge of where an antibody binds provides no information as to what such an antibody necessarily looks like (i.e. its primary amino acid structure). Applicant is reminded that the courts have long ruled that “Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.” See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895. As such, disclosure of a screening assay to test for functional properties of an antibody (such as the epitope to which a test antibody binds or the fact that it does or does not inhibit some enzymatic process) does not provide evidence of possession of the antibody itself.
It should be pointed out that it is well established in the art that the formation of an intact antigen-binding site requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three different complementarity determining regions, CDR1, 2 and 3, which provide the majority of the contact residues for the binding of the antibody to its target epitope. The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), the following is noted. To show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358). Further, an adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361). Indeed, the courts have long ruled that “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” See Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005). Also, “A sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus.” See AbbVie, 759 F.3d at 1297, Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111.
Artisans are well aware that knowledge of a given antigen provides no information concerning the sequence/structure of antibodies that bind the given antigen. For example, Edwards et al. teach that over 1,000 different antibodies to a single protein can be generated, all with different sequences spanning almost the entire heavy and light chain germline repertoire (42/49 functional heavy chain germlines and 33 of 70 V-lambda and V-kappa light chain germlines, and with extensive diversity in the HCDR3 region sequences (that are generated by VDJ germline segment recombination) as well, see entire document). Similarly, Lloyd et al. teach that a large majority of VH/VL germline gene segments are used in the antibody response to an antigen, even when the antibodies were selected by antigen binding, as their sequencing studies revealed that out of 841 unselected and 5,044 selected antibodies, all but one of the 49 functional VH gene segments was observed (see entire document). Goel et al. disclose the synthesis of three mAbs that bind to the same short (12-mer) peptide and found that the sequences of these antibodies which bound the same epitope exhibited diverse V gene usage indicating their independent germline origin (see entire document). As such, it does not seem possible to predict the sequence/structure of an antibody that binds a given antigen as there does not appear to be any common or core structure present within all antibodies that gives rise to the function of antigen binding. Further, given data such as that of Edwards et al. indicating the diversity of sequence bound in a population 26 distinct sequences, an astronomical number that is far greater than the calculated number of all B cell clones that can be generated during the lifespan of a healthy human (estimated to be 4 × 1014).  Notably the species of origin for the claimed antibodies, such as human, mouse, etc., is not recited and thus the claims encompass antibodies from any and all possible species so long as they have the three specified residues at positions 27, 428, and 434 and another histidine “at a CDR amino acid residue” somewhere in the heavy chain.
As has been stated above, the instant application does not contain a single working example of an antibody that binds the C5 antigen and has a histidine residue at position 27 of the heavy chain and/or “at a CDR residue”.  What is disclosed is that WO 2009/125825 was the source of the anti-IL-6 receptor antibody used in the working examples of the instant specification.  Inspection of US2011/0111406, an English language equivalent of the ‘825 WIPO publication, indicates that the anti-IL-6 receptor antibody was made by a histidine scanning approach wherein every CDR residue was changed followed by extensive screening of the resulting library.  As can be seen in Table 2 on page 31, not all positions could be mutated and still maintain antigen binding.  Further, as is detailed in Tables 3 and 4, simply inserting a histidine was not sufficient to confer pH-dependent binding activity as only some of the positions which did not alter antigen binding showed any pH dependency, and note that tables 3 and 4 have significantly fewer members as compared to table 2.  Thus, it is clear that not all positions are suitable for substitution with histidine such that both antigen binding in general and differential pH binding in particular are present.  However, it is known that in general antigen binding is always stronger at higher pH as compared to lower pH.  See for example the sentence spanning pages 193 and 194 of Patton et al. as well as Figure 3A of Ito et al.  It is worth pointing out that Ito et al. attempted to modify an antibody already known to bind lysozyme by introducing histidine substitution mutations into CDR regions and found that some mutations eliminated antigen binding, two did not change pH antigen binding as compared to the starting antibody, and only one mutant 
Therefore, it appears that the broad genus of antibodies claimed by applicant lacks adequate written description because there does not appear to be sufficient correlation between the amount of specific antibody structure recited and the function of binding to C5 in a pH dependent manner.  As such a skilled artisan would reasonably conclude that applicant was not in possession of the claimed genus of antibodies at the time the instant application was filed.

Applicant's arguments filed August 4, 2020 have been fully considered but they are not persuasive.  Applicant repeats many arguments of record which have been found non-persuasive.  Applicant begins by stating that the prior contains many examples of antibodies that bind the C5 antigen and therefore these prior art antibodies serve to satisfy the written description requirement of what has presently been claimed.
This argument is not persuasive.  Applicant is claiming a novel genus of antibodies that have the functional property of binding the C5 antigen.  As has been discussed in the rejection of record, identification of the antigen, C5 in this case, does not provide a description of the antibody itself.  The rejection of record states the art generally recognizes certain minimums of structure as being correlated with the function of binding antigen, such as six complete, non-degenerate CDR sequences.  The only specific structural elements recited in the claims are positions 27, 428 and 434 of the heavy chain in addition to a histidine in a CDR residue of said heavy chain.  Positions 428 and 434 are not reasonably involved in binding the C5 antigen (as these residues 
Applicant repeats arguments of record that, in applicant’s opinion, adding one or two histidine residues is not likely to completely abrogate binding to the C5 antigen.  Indeed, on page 7 of the August 4, 2020 response, applicant states: “As in Capon v Eshhar, a large number of sequences used to make the claimed C5 binding antibodies were known on the filing date. Moreover, a person of ordinary skill in the art considering the disclosure of the specification would have reasonably expected that anti-C5 antibodies such as those known in the art that further contain the specified structure recited in the claims (i.e. the presence of a histidine position H27 and a CDR amino acid residue in the VH (by Kabat numbering)) would retain their antigen binding function (i.e., C5 binding). Similar to Capon v Eshhar, on the basis of the disclosure of the present specification and the knowledge in the art, a person of ordinary skill in the art would have been able to readily envision the structure of a large number of antibodies that are representative of the claimed antibody compositions.”
This argument is not persuasive because as has been repeatedly stated, the only structure present in the antigen binding domain of the instant claimed genus of antibodies is the two histidine residues.  Applicant’s arguments appear to read in limitations based upon applicant’s position that the C5 antibodies of the prior art which lie outside of what is presently being claimed are representative of what is actually Capon v Eshhar, but unlike that case which dealt with alterations to known sequences, applicant’s claimed genus includes completely unknown sequences.  Indeed, as evidenced by for example paragraph [0137] of the instant specification, applicant discloses making new antibodies from scratch in addition to mutating antibodies that are already known to bind C5.  As has been stated multiple times the only structure present in the claims which could possibly be responsible for binding C5 is the two histidine residues in the VH and this paucity of structure is not reasonably correlated with binding anything such as the C5 antigen.  Thus there is no reasonable written description of the presently claimed genus of novel antibodies that is disclosed either in the prior art or in the instant specification.  Therefore, artisans would reasonably conclude that applicant was not in possession of that which is presently claimed at the time the instant application was filed.   
It should also be noted that as was discussed earlier in this office action, the text of new claim 28 is 100% identical to that of claim 4 and thus it does not contain any new limitations which have not been considered previously.      


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

	
Claims 1, 4, 7, 8, 11, 14, 17, 21, 23, and 27 stand rejected and new claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Igawa et al. (WO2009/125,825) in view of Lowman et al. (US 2010/0098730) in view of Wang et al. (US 6,074,642) and/or in view of Pons et al. (US 9,029,515) for the reasons of record.  Please note that WO2009/125,825 is a Japanese publication of PCT/JP2009/057309 and thus all citations with regard to this reference are made based upon the US national stage entry under 371 which published as US 2011/0111406.
The office action mailed March 10, 2017 states:

Igawa et al. disclose antibodies with altered ability to bind its cognate antigen based upon changes in pH, with decreased antigen binding at acidic as compared to neutral pH, such pH sensitive binding serving to increase the number of times an antibody can bind antigen before being degraded in the body (see entire document, particularly the abstract and claims).  This property is useful for antibody therapeutic drugs as it allows the antibody to neutralize its antigen multiple times prior to the antibody itself being degraded, thus reducing the amount of antibody which needs to be administered to a patient to achieve the desired therapeutic effects (see particularly paragraphs [0005] and [0017]).  In particular it is disclosed that introducing histidine residues (as substitution and/or insertional mutations) into the variable region of an antibody will achieve the result of making the antibody bind better at neutral as compared to acidic pH values (see particularly paragraphs [0064-0066]).  The antibodies are disclosed as binding to soluble antigens (see for example paragraphs [0087] and [0134]) and as being chimeric and humanized (see for example paragraphs [0137-0141] and [0181-187]).  Pharmaceutical compositions comprising such antibodies are also disclosed (see particularly paragraphs [0311-0319]).  Notably, histidine substitution mutations at positions 27, 31, and 50 are disclosed (see particularly paragraphs [0113], [0117], [0167], and [0289-0310], working example 2 and table 1).  In particular the double mutant of H27, H31 is disclosed (see for example paragraph [0119]).  Further, host cells comprising histidine containing variable domains as well recovery of antibody from such host cells is also disclosed (see particularly paragraphs [0207-0211], [0277-0287] and the working examples which expressed recombinant antibodies in HEK239H cells).  These teachings differ from the claimed invention in that the antibody is not disclosed as having Fc mutations L428 and S434.
Lowman et al. disclose modifications that are to be made to the Fc domain of recombinant immunoglobulins to improve their in vivo half-life (see entire document, particularly the abstract and paragraph [0010]).  Disclosed modifications which accomplish this goal are L428 and S434 (see particularly claim 1 as well as paragraph [0011]).  Antibodies which are disclosed as being suitable for improvement using the mutated Fc domains of Lowman et al. bind a wide variety of soluble and cell-surface 
 	Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to alter the antibodies of Igawa et al. to have the increased FcRn binding of the antibodies of Lowman et al.  The ordinary artisan would have been motivated to do so in order to gain the advantages of increased in vivo half-life as disclosed for the antibodies of Lowman et al.  Indeed, given that Igawa et al. disclose that their antibodies are advantageous as they bind more copies of antigen before being degraded by the body as compared to a normal antibody, extending half-life even more by altering residues in the Fc domain which influence FcRn binding would serve to further increase the number of antigens which could be bound by a single antibody before it is ultimately destroyed and thus would serve to improve the function of the antibodies disclosed by Igawa et al.  

The inventions rendered obvious by the teachings of Igawa et al. and Lowman et al. have been discussed above and differ from the instant claimed invention in that they do not teach antibodies that bind C5, a member of the complement system.
Wang et al. disclose methods of treating glomerulonephritis in humans by administering antibodies that bind C5 (see entire document, particularly the abstract and claims).
Pons et al. teach that it is desirable to have antibodies which more tightly bind antigen at physiological pH (i.e.7.4) as compared to endosomal pH (about 6-5.5) when antagonizing target antigens present at high levels in a patient, such as the C5 antigen, as such antibodies increase half-life of the administered antibody and lower concentrations of antigen present in the treated subject (see entire document, particularly the abstract, the paragraphs spanning columns 2 and 3, and column 7).  
Therefore it would have been obvious to an ordinary artisan at the time the instant invention was made that the antibody modifications disclosed by Igawa et al. and Lowman et al. could be used on the antibodies of Wang et al. and/or Pons et al.  Motivation to do so come from the fact that the modifications of Igawa et al. and .  

Applicant's arguments filed August 4, 2020 have been fully considered but they are not persuasive.  Applicant repeats arguments already of record.  Applicant begins by stating the fact that Igawa et al. do not teach the L428/S434 double Fc mutation and do not teach anti-C5 antibodies.  Applicant then argues that the L428/S434 double mutation is part of a list disclosed by Lowman et al. and that artisans would need to balance changes in affinity for binding to FcRn via the Fc domain at pH 7.4 and pH 6.0 because changes at one pH can have undesired consequences at the other pH value.  In view of this, applicant asserts that artisans would not make an antibody having the L428/S434 mutation absent experimental data showing that this pair of mutations conferred pharmacokinetic benefits as the art is too unpredictable.      
This argument is not persuasive.  It should be noted that the only functional limitations recited in the present claims other than binding to the C5 antigen is found in dependent claim 7.  Dependent claim 7 simply states that the antibody binds to FcRn at both pH 6.0 and at pH 7.4.  As such the only functional properties recited in the instant claims are that the claimed genus of antibodies binds to the C5 antigen (all claims) and that the claimed genus of antibodies binds top FcRn at both pH 6.0 and 7.4 (claim 7 only).  It should be pointed out that unlike the instant specification, the instant claims do not require any particular difference in binding strength when comparing say pH 6.0 to 7.4, either for FcRn or for C5.  Based upon the evidence of record, it is unclear why applicant believes that the genus of antibodies an artisan would arrive at when combining the prior art teachings of Igawa, Lowman, Wang and Pons would yield an antibody which fails to bind C5 and FcRn, properties which very reasonably are already present in the anti-C5 antibodies of Wang and Pons. 
It should also be noted that as was discussed earlier in this office action, the text of new claim 28 is 100% identical to that of claim 4 and thus it does not contain any new limitations which have not been considered previously.      
 

	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  



Claims 1, 4, 7, 8, 11, 14, 17, 21, 23, 27 and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 67-73, 76, 78, and 85-88 of copending Application No. 15/050,145 in view of Igawa et al. (WO2009/125,825), in view of Wang et al. (US 6,074,642) and/or in view of Pons et al. (US 9,029,515).
Specifically, the copending claims recite methods of making antibodies that have multiple beneficial properties including facilitating antibody-mediated antigen uptake, augmenting antibody-mediated elimination of antigen from plasma, improving pharmacokinetics, and facilitating intracellular dissociation of antigen from antibodies by 
Igawa et al. disclose antibodies with altered ability to bind its cognate antigen based upon changes in pH, with decreased antigen binding at acidic as compared to neutral pH, such pH sensitive binding serving to increase the number of times an antibody can bind antigen before being degraded in the body (see entire document, particularly the abstract and claims).  This property is useful for antibody therapeutic drugs as it allows the antibody to neutralize its antigen multiple times prior to the antibody itself being degraded, thus reducing the amount of antibody which needs to be administered to a patient to achieve the desired therapeutic effects (see particularly paragraphs [0005] and [0017]).  In particular it is disclosed that introducing histidine residues (as substitution and/or insertional mutations) into the variable region of an antibody will achieve the result of making the antibody bind better at neutral as compared to acidic pH values (see particularly paragraphs [0064-0066]).  The antibodies are disclosed as binding to soluble antigens (see for example paragraphs [0087] and [0134]) and as being chimeric and humanized (see for example paragraphs [0137-0141] and [0181-187]).  Pharmaceutical compositions comprising such antibodies are also disclosed (see particularly paragraphs [0311-0319]).  Notably, histidine substitution mutations at position 27 and 50 are disclosed (see particularly paragraphs [0113], [0117], [0167], and [0289-0310], working example 2 and table 1).  In particular the double mutant of H27, H31 is disclosed (see for example paragraph [0119]).  Further, host cells comprising histidine containing variable domains as well recovery of antibody from such host cells is also disclosed (see particularly paragraphs [0207-0211], [0277-0287] and the working examples which expressed recombinant antibodies in HEK239H cells). 

Pons et al. teach that it is desirable to have antibodies which more tightly bind antigen at physiological pH (i.e.7.4) as compared to endosomal pH (about 6-5.5) when antagonizing target antigens present at high levels in a patient, such as the C5 antigen, as such antibodies increase half-life of the administered antibody and lower concentrations of antigen present in the treated subject (see entire document, particularly the abstract, the paragraphs spanning columns 2 and 3, and column 7).  
 	Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to alter the antibodies claimed in the copending application such that they target the C5 antigen and comprise histidine residues at the requisite locations.  This is because the copending claims indicate that differential antigen binding mediated by changes in pH can be achieved by having histidine mutations in the antigen binding domain and Igawa et al. indicate that the positions presently recited in the claims can be used for such a purpose.  The ordinary artisans would have been further motivated to target the C5 antigen because as positively recited in the copending claims such mutations are useful for decreasing the amount of antigen present in plasma and this property would be useful to increase the therapeutic efficacy of the antibodies disclosed by Wang et al. and/or Pons et al. which are disclosed as reducing the antigen concentration upon administration.
This is a provisional nonstatutory double patenting rejection.

Applicant has acknowledged this rejection and asks that it be held in abeyance until the claims are otherwise allowable.
Since no terminal disclaimer has been filed the rejection is maintained. Please note that the text of new claim 28 is 100% identical to claim 4 which was not amended by applicant as part of the most recent response. 
 

Claims 1, 4, 7, 8, 11, 14, 17, 21, 23, and 27 stand provisionally rejected and new claim 28 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28, 29, 58, 65-69, 74, 75, and 82-86 of copending Application No. 13/637,415 in view of Wang et al. (US 6,074,642) and in view of Pons et al. (US 9,029,515) for the reasons of record.
The office action mailed February 4, 2020 states:
Specifically, the copending claims recite antibodies that contain Fc mutations as well as histidine substitutions in the heavy and light chain variable domains, all of which confer pH dependent properties that serve to increase in vivo half-life of the resultant antibody (see all copending claims, particularly claims 58 and 20).  Notably the H27 (and H31 and H50) mutation in the heavy variable domain as well as L428 and S434 are all claimed (see claims 58 for example).  Such antibodies are claimed being chimeric and humanized antibodies (see claim 28 for example), and as having IgG constant domains (see for example claims 65-69).  Notably the antibodies of the copending claims are required to bind to a soluble antigen better (i.e. more tightly) at pH 7.4 as compared to pH 5.8 (see for example claims 58 and 69).  These claims differ from the instant claimed invention in that the soluble antigen is not recited as being C5.  
Wang et al. disclose methods of treating glomerulonephritis in humans by administering antibodies that bind C5 (see entire document, particularly the abstract and claims).
Pons et al. teach that it is desirable to have antibodies which more tightly bind antigen at physiological pH (i.e.7.4) as compared to endosomal pH (about 6-5.5) when antagonizing target antigens present at high levels in a patient, such as the C5 antigen, as such antibodies increase half-life of the administered antibody and lower concentrations of antigen present in the treated subject (see entire document, particularly the abstract, the paragraphs spanning columns 2 and 3, and column 7).  Methods of making antibodies using host cells which encode recombinant antibodies are also disclosed (see particularly columns 37-43).  
Therefore, it would have been obvious to make the antibodies of the copending application such that they bind the C5 antigen as this antigen is clinically important for treating diseases in humans as disclosed by Wang et al. and Pons et al.  It would also have been obvious to artisans that host cells are needed for the production of recombinant antibodies as is taught by Pons et al., and it is worth pointing out that the only reasonably way artisans can make an antibody which is guaranteed to have a specific amino acid residue at an identified position (such as H27 of the heavy chain variable domain as is required in the instant claimed invention) is by using the techniques of recombinant biotechnology.  
This is a provisional nonstatutory double patenting rejection.

Applicant has acknowledged this rejection and asks that it be held in abeyance until the claims are otherwise allowable.
Since no terminal disclaimer has been filed the rejection is maintained.  Please note that the text of new claim 28 is 100% identical to claim 4 which was not amended by applicant as part of the most recent response. 


Claims 1, 4, 7, 8, 11, 14, 17, 21, 23, and 27 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent 8,562,991 in view of Lowman et al. (US 2010/0098730) in view of Wang et al. (US 6,074,642) and/or in view of Pons et al. (US 9,029,515) for the reasons of record.
The office action mailed February 4, 2020 states:
The issued claims recite an antibody which binds the IL-6 receptor and has a specific variable domain specified by SEQ ID number for the heavy and light antigen binding domains.  The antibody claimed by SEQ ID number is disclosed in the specification as being Fv3-M73 and this antibody demonstrated decreased binding to antigen at acidic pH as compared to the starting parental antibody tocilizumab (see particularly table 8 and columns 33 and 34, and note that it contains histidine at positions 27 and 31 of SEQ ID NO:20).  Notably, the ‘991 patent discloses that decreased antigen binding at acidic pH allows for increased numbers of rounds of antibody recycling (and thus a larger total number of copies of antigen bound) before the antibody is ultimately degraded in vivo (see particularly Figure 7) and that mutations which introduce histidine residues can decrease the strength of antigen binding at acidic pH relative to the starting antibody sequence (see figure 8).  It should also be mentioned that it is known in the art that tocilizumab has been approved for administration the treat diseases including Castleman’s disease and rheumatoid arthritis (see particularly column 1 of the ‘991 patent).  Further, host cells contain vectors for expressing recombinant antibody sequences, as well as methods of using such host cells to make recombinant antibodies is also claimed (see for example claims 7, 8, 12, 17, 18, and 19).  The invention of the ‘991 patent differs from that which is presently claimed in that the specific mutations in the Fc domain disclosed in the instant claims do not appear to be present in the issued patent, and in that the antibodies of the issued claims do not bind the C5 antigen.   
Lowman et al. disclose modifications that are to be made to the Fc domain of recombinant immunoglobulins to improve their in vivo half-life (see entire document, particularly the abstract and paragraph [0010]).  Disclosed modifications which accomplish this goal are L428 and S434 (see particularly claim 1 as well as paragraph [0011]).  Antibodies which are disclosed as being suitable for improvement using the mutated Fc domains of Lowman et al. bind a wide variety of soluble and cell-surface bound antigens (see particularly paragraphs [0348-0367]) as well as including chimeric and humanized antibodies (see particularly paragraphs [0274-0332]).  Such antibodies are disclosed as binding FcRn at pH 6.0 and 7.4 (see for example paragraph [0018]).  
Wang et al. disclose methods of treating glomerulonephritis in humans by administering antibodies that bind C5 (see entire document, particularly the abstract and claims).
Pons et al. teach that it is desirable to have antibodies which more tightly bind antigen at physiological pH (i.e.7.4) as compared to endosomal pH (about 6-5.5) when antagonizing target antigens present at high levels in a patient, such as the C5 antigen, as such antibodies increase half-life of the administered antibody and lower concentrations of antigen present in the treated subject (see entire document, particularly the abstract, the paragraphs spanning columns 2 and 3, and column 7). 
 Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to alter the antibodies of the ‘991 patent to have the increased FcRn binding of the antibodies of Lowman et al.  The ordinary artisan would have been motivated to do so in order to gain the advantages of increased in vivo half-life as disclosed for the antibodies of Lowman et al.  Indeed, given that the specification of the ‘991 patent teaches that their antibodies are advantageous as they bind more copies of antigen before being degraded by the body as compared to a normal antibody, extending half-life even more by altering residues in the Fc domain which influence FcRn binding would serve to further increase the number of antigens which could be bound by a single antibody before it is ultimately destroyed and thus would serve to improve the function of the antibodies claimed by the ‘991 patent. It would also have been obvious to an ordinary artisan at the time the instant invention was made that antibodies of the type rendered obvious in view of the ‘991 patent and Lowman et al. could be made that bound complement protein C5.  Motivation to do so come from the fact that the antibodies rendered obvious by the ‘991 patent and Lowman et al. have increased in vivo half-lives, and thus making 

Applicant has indicated that applicant disagrees with the rejection but no argument as to why the rejection is wrong has been set forth and applicant requests abeyance until the indication of otherwise allowable subject matter.
 Given that applicant has not amended the claims to obviate the rejection and has not filed a terminal disclaimer the provisional rejection is maintained.


Claims 1, 4, 7, 8, 11, 14, 17, 21, 23, and 27 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 58, 64, 65, 67 and 68 of copending Application No. 15/495,026 in view of Igawa et al. (WO2009/125,825) for the reasons of record.
The office action mailed February 4, 2020 states:
The copending claims recite antibodies that bind to C5, contain a leucine at position 428, a serine at position 434 and a histidine at position 27 of the heavy chain.  These claims differ from the instant invention in that while the copending claims recite humanized and human antibodies (see particularly copending claim 64) such antibodies are never explicitly recited as being IgG antibodies.
Igawa et al. disclose antibodies with altered ability to bind its cognate antigen based upon changes in pH, with decreased antigen binding at acidic as compared to neutral pH, such pH sensitive binding serving to increase the number of times an antibody can bind antigen before being degraded in the body (see entire document, particularly the abstract and claims).  This property is useful for antibody therapeutic drugs as it allows the antibody to neutralize its antigen multiple times prior to the antibody itself being degraded, thus reducing the amount of antibody which needs to be administered to a patient to achieve the desired therapeutic effects (see particularly paragraphs [0005] and [0017]).  In particular it is disclosed that introducing histidine residues (as substitution and/or insertional mutations) into the variable region of an antibody will achieve the result of making the antibody bind better at neutral as compared to acidic pH values (see particularly paragraphs [0064-0066]).  The antibodies are disclosed as binding to soluble antigens (see for example paragraphs [0087] and [0134]) and as being chimeric and humanized (see for example paragraphs [0137-0141] and [0181-187]).  Notably such antibodies are disclosed as including IgG (see particularly paragraphs [0068], [0136], [0196], and note that the antibodies of working example concerning anti-IL6R antibodies are IgG as evidenced by paragraph [0300] and [0308].  Pharmaceutical compositions comprising such antibodies are also disclosed (see particularly paragraphs [0311-0319]).  Notably, histidine substitution mutations at position 27, 31 and 50 are disclosed (see particularly paragraphs [0113], [0117], [0167], and [0289-0310], working example 2 and table 1).  In particular the double mutant of H27, H31 is disclosed (see for example paragraph [0119]).  Further, host cells comprising histidine containing variable domains as well recovery of antibody from such host cells is also disclosed (see particularly paragraphs [0207-0211], [0277-0287] and the working examples which expressed recombinant antibodies in HEK239H cells). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the instant invention was made to make the human and humanized antibodies of the copending claims as IgG because such antibodies are preferred for in vivo use as taught by Igawa et al.  . 
This is a provisional nonstatutory double patenting rejection.

Applicant has indicated that applicant disagrees with the rejection and requests abeyance until the indication of otherwise allowable subject matter.
 Given that applicant has not filed a terminal disclaimer the provisional rejection is maintained.


No claims are allowable.


All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Michael Szperka
Primary Examiner
Art Unit 1644



/MICHAEL SZPERKA/           Primary Examiner, Art Unit 1644